Case 8:19-cv-02662-CEH-CPT Document 22 Filed 02/27/20 Page 1 of 2 PageID 97




                           UNITIED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

BRADLEY C. SHUSHMAN                                         CASE NO.: 8:19-cv-2662

       Plaintiff,

vs.

BANK OF AMERICA, N.A.,

      Defendant.
________________________________/

                    JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, the parties hereby

dismiss the above-entitled action and all claims asserted in the action with prejudice. The parties

agree to bear their own fees and costs.



 Respectfully Submitted,                               Respectfully Submitted,

 /s/ Christopher W. Boss                               /s/ Brian A. Wolf      __
 Christopher W. Boss, Esq.                             Jason R. Bowyer. Esq,
 Florida Bar No.: 13183                                Florida Bar No.: 0693731
 Andrea D. Abercrombie, Esq.                           jbowyer@mcguirewoods.com
 Florida Bar No.: 91402                                fladmin@mcguirewoods.com
 BOSS LAW                                              Brian A. Wolf, Esq.
 9887 Fourth Street North, Suite 202                   Florida Bar No.: 0092610
 St. Petersburg, Florida 33702                         bwolf@mcguirewoods.com
 Telephone: (727) 471-0039                             flservice@mcguirewoods.com
 Facsimile: (888) 449-8792                             McGuireWoods LLP
 cpservice@bosslegal.com                               50 North Laura Street, 3300
 Attorney for Plaintiff                                Jacksonville, Florida 32202
                                                       Phone: (904) 798-3200
                                                       Facsimile: (904) 798-3207
                                                       Attorneys for Defendant
Case 8:19-cv-02662-CEH-CPT Document 22 Filed 02/27/20 Page 2 of 2 PageID 98




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 27th day of February, 2020, I electronically filed the
foregoing document with the Clerk of Court using CM/ECF. I also certify that the foregoing
document is being served this day on all counsel of record or pro se parties either via transmission
of Notices of Electronic Filing generated by CM/ECF or in some other authorized manner for
those counsel or parties who are not authorized to receive electronically Notices of Electronic
Filing, including the following parties:

Jason R. Bowyer, Esq.
jbowyer@mcguirewoods.com
fladmin@mcguirewoods.com
Brian A. Wolf, Esq.
bwolf@mcguirewoods.com
flservice@mcguirewoods.com
McGuireWoods LLP
50 North Laura Street, 3300
Jacksonville, Florida 32202
Attorneys for Bank of America, N.A

                                                     /s Christopher W. Boss
                                                     Christopher W. Boss
